Title: Notes on Populating Orleans Territory, 1 January 1805
From: Jefferson, Thomas
To: 


                        
                            [1805]
                        
                        our policy to fill Orleans
                  but to draw off from Louisiana, except St. Louis
                  
                     
                        
                           
                           settlers return to Kasks. from mth. Illinois to Ohio
                        
                        
                           
                           prevent rigorously squatters in Louisa.
                        
                        
                           
                           Commandants. to prevent squatters
                        
                     
                  
                  
                  Indians. toll Cis-Misipians over.
                  
                     
                        
                           
                           Chickasaws. invite to make settlemt back of St. Louis on the
                        
                        
                           
                           
                           head of St. Francis.—
                        
                        
                           
                           
                           do every favor to emigrant Chickasaws &c
                        
                        
                           
                           
                           in time restrain hunting to the emigrants.
                        
                        
                           
                           Cherokees at St. Francis. encouraged.
                        
                     
                  
                  
                  Indian commerce.
                  
                     
                        
                           
                           Moingone river
                           
                        
                        
                           
                           Ouisconsing.
                           stop English
                        
                        
                           
                           Sioux
                           
                        
                        
                           
                           Osages
                           
                        
                        
                           
                           nations up Missouri.
                        
                        
                           
                           explore Osages river to source.
                        
                     
                  
                  
                        
                    